Citation Nr: 1602054	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  13-34 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability to include major depressive disorder, posttraumatic stress disorder (PTSD) to include as due to military sexual trauma, and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to October 1974.

This appeal is before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran initially filed a claim of entitlement to service connection for a mental health condition, specifically depression due to military sexual trauma.  However, in Clemons v. Shinseki, 23 Vet. App. 1,5 (2009), the United States Court of Appeals for Veterans Claims clarified how the Board should analyze claims for PTSD and other acquired psychiatric disabilities.  As emphasized in Clemons, a veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.

Accordingly, the September 2012 rating decision denied service connection for PTSD.  An October 2013 Statement of the Case (SOC) and a November 2013 Supplemental Statement of the Case (SSOC) denied service connection for depressive disorder, not otherwise specified.  A July 2015 SSOC denied service connection for depressive disorder, not otherwise specified; for PTSD; and for an acquired psychiatric condition to include anxiety.

In his December 2013 VA Form 9, the Veteran requested a Travel Board hearing.  However, in November 2014, the Veteran requested a videoconference hearing rather than a Travel Board hearing.  An October 2015 Report of General Information also notes that the Veteran agreed to attend a videoconference hearing.  As such, the Veteran testified before the undersigned Veterans Law Judge at a November 2015 videoconference hearing, and a transcript of this hearing is of record.




FINDINGS OF FACT

1. An incident of military sexual trauma is not corroborated.

2. The Veteran does not have any psychiatric disability that began in, was incurred in, or is related to active duty service.


CONCLUSION OF LAW

The criteria for service connection for a psychiatric disability, to include major depressive disorder, PTSD to include as due to military sexual trauma, and anxiety disorder, have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  In this case, required notice was provided in a June 2012 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, VA medical records, and identified available private treatment records have been obtained.  The Veteran noted at his November 2015 videoconference hearing that records from Village Family Services were unavailable as they only keep records for approximately seven years and he had received treatment in 1999.  Furthermore, the Veteran mentioned treatment in the 1980s at Catholic Charities for marital problems and depression, but such records are not included in the file.  However, the Board finds that such records are not pertinent as they are from a time period before the Veteran raised the incident of military sexual trauma.  As such, they are not likely to confirm the allegations of the in-service incident or a nexus opinion.

Also, the Veteran was provided a VA examination in July 2012 with supplemental opinions provided in August 2012 and April 2013.  This examination and its associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) (recently amended as the DSM-V)); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).

The law provides that if a PTSD claim is based on an in-service personal assault, evidence from sources other than a veteran's service records may corroborate the veteran's account of the stressor incident.  Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources.  Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to:  request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes.  38 C.F.R. § 3.304(f)(5).  In cases involving personal assault, the existence of a stressor in service does not have to be proven by the "preponderance of the evidence" because this would be inconsistent with the benefit of the doubt, or equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  YR v. West, 11 Vet. App. 393, 399 (1998); Patton v. West, 12 Vet. App. 272, 279-80 (1999).

Additionally, under 38 C.F.R. § 3.304(f), VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for interpretation.  Bradford v. Nicholson, 20 Vet. App. 200 (2006).  Most significantly, for claims involving an in-service personal assault, after-the-fact medical evidence can be used to establish a stressor.  See id.; Patton, 12 Vet. App. at 278.

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran contends an incident of military sexual trauma in June or July 1972 during which time a superior officer performed fellatio on and then raped him.  See VBMS, 5/16/12 Correspondence; 7/9/12 Correspondence.  In late 1973 or 1974, about a year or a year and a half later, the Veteran told a major, for whom he was a jeep driver and radio operator, of the incident, who assured him that it would never happen again.  See VBMS, 11/10/15 Hearing Testimony, p. 7; 5/6/12 Correspondence.  However, the Veteran does not know if the major did or said anything to the sergeant.  The Veteran also alleges that he had a "good sex life" pre-service but that his three post-service marriages failed due to his intimacy issues.  See VBMS, 11/10/15 Hearing Testimony, p. 13; 7/9/12 VA Exam, p. 8.  He reports that he was ashamed and afraid of being shunned, and thus did not reveal the incident to mental health professionals or private counselors until 2011 at which time he first mentioned that the sergeant "tried to grab [his crotch] but [he] jumped back."  See VBMS, 5/16/12 Correspondence.

The Veteran's military personnel records reveal that he was promoted to PFC E-3 in June 1972 and then to SP4 in October 1973.  See VBMS, 7/13/12 Military Personnel Record (1 of 2), p. 58.  He received Certificates of Achievement in October 1973 and November 1973, and a Good Conduct Medal in November 1974.  See VBMS, 7/13/12 Military Personnel Record (1 of 2), p. 61, 76; 7/13/12 Military Personnel Record (2 of 2), p. 15.  In July 1974, the Veteran submitted an Application for Separation due to Hardship or Dependency due to the recent death of his father, which left his mother with five minor children for whom to care.  See VBMS, 7/13/12 Military Personnel Record (1 of 2), p. 6.

At the Veteran's November 1971 enlistment examination, the Veteran did not report any suicide attempts, any depression or excessive worry, or nervous trouble of any sort, and his psychiatric evaluation found him to be normal.  See VBMS, 1/14/11 Service Treatment Record (STR), p. 3, 18.  An April 1973 STR notes that the Veteran requested to see a doctor about a "personal problem" and was consulted.  See id., p. 24.  At his September 1974 separation examination, the Veteran denied any suicide attempts, any depression or excessive worry, and any nervous trouble of any sort.  See id., p. 11.  Although the Veteran's psychiatric evaluation was normal, the examiner made a note of situational depression without further explanation.  See id., p. 8, 10.

In November 1989, a private staff psychologist referred the Veteran to Mr. T.C. for a psychological evaluation.  See VBMS, 9/10/13 Private Treatment Record (St Cloud Hospital 11/22/89).  The records from Mr. T.C. are not in the record, but the Veteran stated that he was treated by Mr. T.C., who was a counselor, for marital problems and depression.  See VBMS, 7/9/12 Correspondence.

Private treatment records from Buffalo Clinic from March 1995 to June 1995 reflect treatment for depression with Zoloft, improved symptoms, and the physician's opinion that the Veteran no longer needed to see a counselor.  In March 1995, the physician noted the Veteran's recent loss of employment at the end of January, a family history of alcoholism, and drug use from 1969 to 1974.  In April 1995, the Veteran reported an issue with a previous employer.  No other underlying issues were discussed.  See VBMS, 8/13/12 Private Treatment Records (Buffalo Clinic 3/10/95-6/1/95).

Private treatment records from Lifecare Medical Center/Altru Hospital from December 2001 to January 2010 reflect the Veteran's history of depression and the use of Zoloft.  See VBMS, 9/5/13 Private Treatment Record (Lifecare Med Ctr/Altru Hospital 12/1/01-1/8/10).

VA treatment records reflect treatment for depression from February 2011 to March 2012.  In February 2011, the Veteran reported that his main chronic medical condition was depression with anxiety.  Under past medical history, the staff physician also noted chemical dependency in the 1970s and that the Veteran had used hash, speed, cocaine, and acid from 1971 to 1974.  The Veteran identified his father's alcoholism and denied any traumatic military experiences while in the Army.  The physician diagnosed the Veteran with depression/anxiety that was "at least moderate given his long duration," but there is no indication or clarification as to whether the depression/anxiety diagnosis was based upon the diagnostic criteria in DSM-IV or DSM-V.  See Virtual VA, 9/14/12 CAPRI (mental health 2/4/2011-2/22/2011), p. 1-2.

At a February 2011 VA psychiatric diagnostic assessment, the Veteran informed the psychiatric nurse practitioner of having been on and off medications since the 1980s for depression and anxiety.  He stated that he believed that he had "had more trauma and viewed more deaths" than others have.  He reported that his father and fraternal uncles were alcoholics.  He denied any military sexual trauma, and noted that drugs were a problem while in the military.  As such, the psychiatric nurse practitioner diagnosed the Veteran with major depressive disorder, recurrent.  She also noted that no posttraumatic stress was identified.  See Virtual VA, 6/13/12 CAPRI (mental health 2/22/2011-4/16/2012), p. 30-32.

In March 2011, the Veteran was referred to individual therapy, where he reported that he had a very serious problem in the past with drugs in the 1970s.  He also identified that his father was an alcoholic and emotionally abusive to the family.  He reported history of trauma in life to include his brother-in-law who was sexually abusive to him at some unspecified period in time.  See id., p. 27.

From April 2011 through September 2011, the Veteran was seen for individual therapy sessions for symptoms related to depressive disorder.  In April 2011, he discussed his marriage, a misunderstanding with his wife regarding finances, and the death of his 16-year-old stepson who died from huffing (inhalation of toxic fumes) and of his sister's 2-year-old grandson.  See id., p. 20, 24-25.  In June 2011, the Veteran reported that his wife had moved out, and that he had concerns about finances.  See id., p. 18.  In September 2011, the Veteran discussed more about his concerns regarding his wife's spending behavior, and noted that he was spending more time with friends, including his fishing partner Art.  See id., p. 12.  At a different therapy session in September 2011, the Veteran discussed how his wife left him about two weeks after he told her she had to "quit spending money."  See id., p. 11.

In August 2011 VA treatment records, the Veteran complained about his wife's excessive spending and compulsive lying, and stated that a divorce was pending.  See id., p. 15.  In March 2012, the Veteran stated that he stopped going to Managing Your Depression and Anxiety group due to one member reminding him of some negative times in the military, but did not explain any further.  He discussed his divorce and stated that he felt manipulated in the relationship.  He also noted that he preferred female friends "because they can't hurt me."  See id., p. 1-2.

At a July 2012 VA examination by a psychologist, the VA examiner diagnosed the Veteran with a depressive disorder, not otherwise specified (NOS), and stated that he "cannot opine without resorting to speculation as to whether the alleged [military sexual trauma] actually occurred or not."  He further stated that there was no clear evidence in the record that would suggest personal trauma.  Although a September 1974 Report of Medical History indicated situational depression, the examiner stated that such situational depression could be the result of a number of contributing factors, one of which is drug use.  The examiner noted that while the Veteran only suggested some light experimentation with drugs at the VA examination, the Veteran had reported to other providers that drug use was a problem for him during service.  The examiner then stated that drug use "could certainly account for depressive symptoms."  As a result, the examiner was significantly concerned with the fact that the Veteran was not accurate with regard to his drug use, which highlighted a number of inconsistencies in the Veteran's self-report.  Specifically, the examiner noted inconsistencies regarding the cause of the Veteran's failed marriages, the existence of any other traumatic experiences in his life, his inability to have male friends, and childhood abuse.  In addition to these reported inconsistencies, the examiner also noted that the Veteran produced invalid Minnesota Multiphasic Personality Inventory-2 results due to excessive symptom claiming in a pattern that was inconsistent with his history and overall functioning.  Given these identified inconsistencies, the examiner found the Veteran's self-report to be non-credible.  He opined that the Veteran likely had some depression as indicated by treatment providers, but that it would "be mere speculation to attribute his treated depression to an alleged incident of [military sexual trauma] based solely on a non-credible self-report."  The VA examiner did not provide any other diagnoses and specifically noted that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV criteria.

In August 2012, the same VA examiner considered additional private treatment records submitted by the Veteran and stated that his July 2012 findings remained unchanged as the additional records did not provide any clarity to the disparities noted in the Veteran's self-report.

In April 2013, the VA examiner provided an addendum opinion that it was less likely as not that the Veteran's current depressive disorder is due to, began in, or is a result of the situational depression noted at the Veteran's discharge from active military service.  The VA examiner referred to a number of potential contributing factors to his depression, such as drug use, and stated that there were a number of concerns about the Veteran's credibility as his overall self-report was inconsistent and deemed non-credible.

VA treatment records show that the Veteran continued to receive treatment for his psychiatric disabilities from October 2012 to July 2015.  In July 2013, the Veteran "briefly described the incident which happened mid morning when he went to the supply area due to losing his belt."  However, details of the incident are not included in the record.  See VBMS, 7/29/15 VAMC Other Output/Reports (St. Cloud VAMC), p. 2.  In August 2013, the Veteran met with a VA psychologist and reported that he had experienced military sexual trauma and also was experiencing symptoms of PTSD.  His history of polysubstance abuse (marijuana, hash, speed, cocaine, and LSD) in the 1970s was noted.  The Veteran reported a "good" childhood, although the record indicated that he had previously reported that his father was an alcoholic.  He also denied any childhood abuse and reported experiencing military sexual trauma at the age of 20, described as a sexual assault by a superior officer while in the military.  He described feeling intense shame, distress, and helplessness at the time of the event.  As such, he stated that he had no male friends and found it very difficult to be around men, but had a "couple of good female friends."  The psychologist diagnosed him with PTSD and major depressive disorder, although she noted that the record indicated some inconsistencies and questionable validity in his self-report.  See VBMS, 7/29/15 VAMC Other Output/Reports (Minneapolis VAMC), p. 1-4.  In October 2013, the Veteran endorsed military sexual trauma, and stated that he had been subjected to excess trauma in his life, including seeing dead people and having an alcoholic father.  See VBMS, 7/29/15 VAMC Other Output/Reports (St. Cloud), p. 3-4.

Veteran received individual Cognitive Processing Therapy from November 2013 to March 2014 due to PTSD symptoms resulting from the alleged military sexual trauma.  See VBMS, 7/29/15 VAMC Other Output/Reports (St. Cloud VAMC), p. 4-17.  At the first session in November 2013, the Veteran provided a brief description of his most traumatic event, which was military sexual trauma and which was described as "being manipulated into sexual activity by a higher ranking officer."

In February 2015 VA treatment records, the Veteran described the military sexual trauma incident as a person grabbing him by the scrotum, and that he felt he should have fought back.  See id., p. 17-18.

After review of all of the evidence of record, lay and medical, the Board finds that the Veteran's service connection claim must be denied.  The evidence fails to establish an in-service incurrence of any psychiatric disability and fails to corroborate an incident of military sexual trauma.

The evidence substantiates a current diagnosis of PTSD as well as depressive disorder, NOS, by a psychologist.

However, the Board finds that the evidence weighs against a finding that the Veteran's psychiatric disorders are the result of his active duty service, including military sexual trauma.  The Board acknowledges the Veteran's claim of an incident of military sexual trauma that occurred in June or July 1972.  However, the Veteran has not been able to provide sufficient information in order to corroborate these statements, and thus the Board does not find any evidence to corroborate these statements of military sexual trauma.  While the Board recognizes that by its nature, sexual assault occurring approximately 43 years ago will not necessarily be corroborated by additional evidence, the Veteran's statements are highly contradictory and thus unreliable.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that could be used to corroborate the Veteran's account of the incident of military sexual trauma.  See 38 C.F.R. § 3.304(f)(5).  Military personnel records do not show any request for transfer, or any deterioration in work performance.  Rather, the Veteran was promoted and received awards and certificates of achievement after the alleged military sexual trauma incident.  Treatment records show that the Veteran did report substance abuse issues while in service.  However, he reported that drug use began in 1969 or 1971, which was before the alleged military sexual trauma incident.  Additionally, although the Veteran was noted to have situational depression at separation with no explanation, his military personnel records also show that his father had passed away in June 1974 and was the reason he had applied for separation due to hardship or dependency.  Furthermore, the VA examiner also explained that drug use could cause depressive symptoms.

At his November 2015 hearing, the Veteran referred to the April 1973 STR that notes that the Veteran requested to see a doctor about a "personal problem" and was consulted.  However, the Veteran merely referred to this visit, but at no point clarified the reason for this request, what the "personal problem" was, what was discussed, or any subsequent treatment as a result.

Also, the Veteran's description of the incident of military sexual trauma has not been consistent.  He reported that he did not reveal this incident during the course of treatment until 2011 at which time he merely mentioned that a sergeant had tried to grab his genital area but that he had jumped back.  In March 2012, the Veteran only alluded to some negative times in the military.  No details or specifics are provided until his May 2012 Correspondence, which was submitted as part of his claim.  Treatment records from 2013 reflect that he only briefly described the incident or merely endorsed military sexual trauma.  Even in February 2015, the Veteran described the military sexual trauma incident as a person "grab[bing] him by the scrotum."

While the Board recognizes that sexual abuse victims may be reluctant to admit the abuse they suffered, this is contradicted by the Veteran's account of the incident to the major to whom he was assigned as a driver the following year.  Additionally, the Board notes that in 2011 the Veteran reported sexual abuse by his brother-in-law.

Additionally, the VA examiner found the Veteran to be non-credible due to inconsistencies in his statements.  Specifically, the Veteran reported having three failed marriages due to his "sexual problems" and not wanting to be touched.  However, the examiner noted that records indicated that the last marriage ended due to his wife's behavior as the Veteran told providers that he felt she took advantage of him and lied to him, with no mention of sexual problems in the relationship.  The records also reflect that there were financial issues stemming from his wife's spending habits, which led to her leaving the marital residence.  Additionally, at this VA examination, the Veteran denied any other traumatic experiences in his life aside from his alleged sexual assault while in the military.  However, the examiner noted that he had told other providers that he had seen more death than most, including his 16-year-old stepson who died from huffing.  The record also reflected that the Veteran had discussed the death of his sister's grandson.  He also reported to the VA examiner that he only fished with a female friend because he did not trust men, but identified a fishing partner named Art in treatment records.  Furthermore, he denied any childhood abuse during this VA examination, but the examiner noted that he had reported sexual abuse by his brother-in-law previously.  Treatment records also reflect a report of emotional abuse by his father.  Finally, he only reported his brother's drug or alcohol problems as part of his family history at this VA examination, but previously had reported that his father and uncles were alcoholics.

The Board notes that these inconsistencies arose after the filing of this claim.  For example, the Veteran reported financial problems and his wife's excessive spending and lying in 2011 treatment records, but then reported three failed marriages due to sexual problems when he filed his claim.  He also reported excess trauma in his life, sexual abuse by his brother-in-law, emotional abuse by his alcoholic father, but then began reporting no childhood abuse or other traumatic events after his claim was filed.  Additionally, in September 2011, he mentioned a fishing partner named Art, but then two months before filing his claim, he reported that he preferred female friends.  The Board is of course cognizant of possible self-interest which any veteran has in promoting a claim for monetary benefits.  The Board may properly consider the personal interest a claimant has in his or her own case, but the Board is not free to ignore his assertion as to any matter upon which he is competent to offer an opinion.  See Pond v. West, 12 Vet. App. 341, 345 (1999); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

Furthermore, the VA examiner opined that it is less likely as not that the Veteran's current depressive disorder is due to, began in, or is a result of the situational depression noted at discharge.  The examiner noted the number of potential contributing factors to his depression, such as drug use, and that treatment records in general refer to the Veteran's self-report of depressive symptoms in the context of life stressors.

The Board further finds no evidence that the Veteran's psychiatric disability is otherwise related to service.  Outside of the Veteran's reports, which as discussed above the Board finds unreliable, there is no indication that the Veteran's current psychiatric disability is related to service in any way.

Therefore, the evidence weighs against a finding that the Veteran's psychiatric disability began in, was incurred in, or is related to active service in any other way.  Accordingly, service connection for a psychiatric disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a psychiatric disability, to include major depressive disorder, PTSD to include as due to military sexual trauma, and anxiety disorder, is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


